UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 2, 2011 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-33389 nFinanSe Inc. (Exact name of registrant as specified in its charter) Nevada 65-1071956 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 3923 Coconut Palm Drive, Suite 107 Tampa, Florida (Address of principal executive offices) (Zip Code) Issuer’s telephone number, including area code: (813) 367-4400 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer (Do not check if a smaller reporting company)£ Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 31,877,770 shares of common stock, $0.001 par value, outstanding as of May 10, 2011. nFinanSe Inc. Table of Contents Page No. NOTE REGARDING FORWARD LOOKING STATEMENTS 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements: Consolidated Balance Sheets as of April 2, 2011 (unaudited) and January 1, 2011 (audited) 2 Consolidated Statements of Operations (unaudited) for the thirteen weeks ended April 2, 2011 and April 3, 2010 3 Consolidated Statements of Cash Flows (unaudited) for the thirteen weeks ended April 2, 2011 and April 3, 2010 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4T.Controls and Procedures. 22 PART II - OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 6.Exhibits. 23 SIGNATURES 24 -i- FORWARD-LOOKING STATEMENTS The Securities and Exchange Commission (the “SEC”), encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions. This report contains such “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the ”Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”.) Words such as “seek”, “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “budget,” “may be,” “may continue,” “may likely result” and words and terms of similar substance used in connection with any discussion of future operating and financial performance identify forward-looking statements. Unless we have indicated otherwise, or the context otherwise requires, references in this report to “we,” “us,” “our,”, “nFinanSe,” ”the Company” or similar terms, are to nFinanSe Inc. and its subsidiaries, We claim the protection of safe harbor for forward-looking statements provided in the Private Securities Litigation Reform Act of 1995. These statements may be made directly in this report and they may also be incorporated by reference in this report to other documents filed with the SEC, and include, but are not limited to, statements about future financial and operating results and performance, statements about our plans, objectives, expectations and intentions with respect to future operations, products and services, and other statements that are not historical facts. These forward-looking statements are based upon the current beliefs and expectations of our management and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are difficult to predict and generally beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. Actual results may differ materially from the anticipated results discussed in these forward-looking statements. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: ● our ability to design and market our products; ● the estimated timing of our product roll-outs; ● our ability to protect our intellectual property rights and operate our business without infringing upon the intellectual property rights of others; ● the changing regulatory environment related to our products; ● whether or not markets for our products develop and, if they do develop, the pace at which they develop; ● our ability to attract the qualified personnel to implement our growth strategies; ● our ability to develop sales and distribution capabilities; ● our ability to work with our distribution partners; ● the accuracy of our estimates and projections; ● our ability to fund our short-term and long-term financing needs; ● changes in our business plan and corporate strategies; ● the risk factors discussed and identified in this report and in other of our public filings with the SEC; and ● those risks discussed under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Each forward-looking statement should be read in context with, and with an understanding of, the various other disclosures concerning our Company, as well as other public reports filed with the SEC. You should not place undue reliance on any forward-looking statement as a prediction of actual results or developments, which speak only to the date of this report. Except to the extent required by applicable law or regulation, we are not obligated to update or revise any forward-looking statement contained in this annual report to reflect new events or circumstances unless and to the extent required by applicable law. All dollar amounts in this annual report are in U.S. dollars unless otherwise stated. -1- PART I - FINANCIAL INFORMATION Item 1. Financial Statements. nFinanSe Inc. CONSOLIDATED BALANCE SHEETS April 2, January 1, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Receivables: Accounts (net of allowance for doubtful accounts of $0 and $0,respectively) Other (net of allowance for doubtful accounts of $7,230 and $7,230, respectively) Prepaid expenses and other current assets, including prepaid marketing costs of approximately $128,600 and $177,600, respectively Prepaid card supply Total current assets PROPERTY AND EQUIPMENT OTHER ASSETS Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued personnel costs Credit facility loans outstanding Deferred revenues Other accrued liabilities Total current liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Preferred stock - $.001 par value:25,000,000 shares authorized; 22,568,663 and 20,275,993 shares issued and outstanding on April 2, 2011 and January 1, 2011, respectively, as follows: Series A Convertible Preferred Stock – 9,330,514 shares authorized; 7,500,484 and 7,500,484sharesissued and outstanding with liquidation values of $7,595,011 and $7,690,565 (including undeclared accumulated dividends in arrears of $94,527 and $190,081) as of April 2, 2011 and January 1, 2011, respectively Series B Convertible Preferred Stock – 1,000,010 shares authorized; 1,000,000 shares issued and outstanding with a liquidation value of $3,000,000 at April 2, 2011 and January 1, 2011 Series C Convertible Preferred Stock – 4,100,000 shares authorized; 4,037,500 shares issued and outstanding with a liquidation value of $8,075,000 at April 2, 2011 and January 1, 2011 Series D Convertible Preferred Stock – 4,666,666 shares authorized; 4,331,838 shares issued and outstanding with a liquidation value of $12,995,514 at April 2, 2011 and January 1, 2011 Series E Convertible Preferred Stock – 5,900,000 and 4,333,340 shares authorized at April 2, 2011 and January 1, 2011, respectively; 5,698,841 and 3,406,171 shares issued and outstanding with a liquidation value of $25,644,785 and $15,327,770 at April 2, 2011 and January 1, 2011, respectively Common stock - $0.001 par value: 200,000,000 shares authorized; 31,877,770 and26,196,714 shares issued and outstanding as of April 2, 2011 and January 1, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to consolidated financial statements. -2- nFinanSe Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the thirteen weeks ended April 2, 2011 For the thirteen weeks ended April 3, 2010 Operating revenues: Card revenues $ $ Reload revenues Interchange revenues Retailer incentive compensation ) ) Total operating revenues Operating expenses: Sales and marketing expenses Compensation and benefits expenses Processing expenses Other general and administrative expenses Total operating expenses Loss before other expense ) ) Other expense: Interest expense ) ) Total other expense ) ) Net loss ) ) Dividends paid on Series A Convertible Preferred Stock ) - Undeclared and unpaid dividends on Series A Convertible Preferred Stock ) ) Net loss attributable to common stockholders $ ) $ ) Net loss per share - basic and diluted: Total net loss per share $ ) $ ) Weighted average number of shares outstanding See notes to consolidated financial statements. -3- nFinanSe Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the thirteen week period ended April 2, 2011 For the thirteen week period ended April 3, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Provision for prepaid card supply obsolescence Stock based compensation and consulting Changes in assets and liabilities, net: Restricted cash ) ) Receivables Prepaid card supply ) ) Prepaid expenses and other current assets ) ) Other assets - (2
